Citation Nr: 0708442	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  06-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1948 to December 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  This case has been advanced on the docket.

In correspondence received in December 2006 the veteran 
indicated that he no longer desired a hearing on this matter.

In written argument received in February 2007, the veteran's 
representative raised the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for a low back disability.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is service-connected for frostbite of the 
left foot with accompanying mild peripheral neuritis and 
onychomycosis, rated as 30 percent disabling; frostbite of 
the right foot with accompanying mild peripheral neuritis and 
onychomycosis, rated as 30 percent disabling; frostbite of 
the left hand, rated as 20 percent disabling; frostbite of 
the right hand, rated as 20 percent disabling; frostbite of 
the left earlobe, rated as 10 percent disabling; and 
frostbite of the right earlobe, rated as 10 percent 
disabling; the veteran's combined disability rating is 80 
percent from September 2004.

2.  The competent evidence is in equipoise as to whether the 
veteran is precluded from substantially gainful employment as 
a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2005, November 2005, and 
October 2006 the veteran was informed of the evidence 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  VCAA notice was provided to 
the appellant prior to the initial adjudication.  Pelegrini.

By correspondence dated in March 2006 the veteran was given 
notice in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, private and VA medical 
records, and VA examinations are associated with the claims 
file.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

The veteran is claiming entitlement to TDIU.  In a VA Form 
21-8940 received in October 2005, the veteran indicated that 
he had last worked full time in June 2005.  From 1993 to June 
2005 the veteran had worked as a grounds maintenance 
custodian for a county parks and recreation department.  
Prior to that, from 1956 to 1991, the veteran had worked in 
the automotive industry as a machinist.  He reported that he 
had completed high school and had not received additional 
education.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for frostbite of the left and right foot, each of 
which is rated as 30 percent disabling; combining these 
disabilities satisfies the requirement of "one 40 percent 
disability" as noted above.  As such, it is established that 
the veteran has two or more service-connected disabilities, 
one of which is rated in excess of 40 percent.  As his 
combined disability rating exceeds 70 percent, he meets the 
thresholds set forth under 38 C.F.R. § 4.16(a).

The Board will now review the evidence of record to see if it 
demonstrates that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

In his October 2005 claim, the veteran indicated that his 
service-connected disability of the feet limited his 
stability when changing position and when walking.  He also 
indicated that the cold weather caused discomfort to his 
hands and ears.

Following a March 2005 VA examination, the examiner noted (in 
an addendum dated in November 2005) as follows:

Veteran's residual cold hypersensitivity, 
mild peripheral neuritis, recurrent 
athlete's feet and onychomycosis of [the] 
toenails, do not likely prevent him from 
performing his daily routine activities 
and duties of general employment.

In a letter dated in July 2006, the veteran's private 
physician (W.T.G., M.D) essentially stated that the veteran 
had to quit his job as a golf course custodian due to an 
inability to walk without pain and discomfort in his legs.  
The veteran's private physician noted that the veteran had 
pain and numbness in his lower extremities, as well as 
significant occlusive disease.  

A comparison of the veteran's private physician's comments 
with that of the March 2005 VA examiner's comments appears to 
reveal a difference of opinion concerning the veteran's 
employment situation.  A closer review, however, reveals that 
the March 2005 VA examiner simply noted that the veteran was 
capable of general employment and provided no discussion 
concerning the veteran's level of education, special 
training, and previous work experience in arriving at his 
conclusion.

The Board construes the March 2005 VA examiner's opinion to 
be in essence stating that the veteran could engage in, at 
most, marginal employment.  Marginal employment, however, is 
not to be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  The standard, as in this case, is whether 
a particular job is realistically within the physical and 
mental capabilities of the claimant.  See generally Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

In this regard, the Board notes that the veteran has received 
no education beyond high school, and it appears that any 
gainful employment he could be engaged in (based on his work 
experience and statements) would require the use of his legs 
and hands.  While the Board does not agree with the veteran's 
representative's characterization of the veteran as an 
unskilled laborer (the veteran formerly worked as a 
machinist), it does appear that the veteran would be unable 
to perform the duties of a machinist or engage in manual 
labor in the future.  In support of this notion, the Board 
observes that in a June 2006 statement, K.J.R., D.O., 
indicated that the veteran's inability to return to work was 
permanent.  

In conclusion, the evidence of record supports a grant of 
TDIU.  While it may be argued that the competent evidence is 
in equipoise as to whether the veteran is precluded from 
substantially gainful employment as a result of his service-
connected disabilities, in such cases, doubt is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

TDIU is granted, subject to governing criteria applicable to 
the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


